DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on Jan 5, 2022.  Claims 1 – 14 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?   Yes.  The preamble of claim 1 recites an information processing device.   The body of claim  1 recites at least one physical element that forms part of the claimed device.  Therefore, claim 1, and therefore dependent claims 2 – 12, are directed to an apparatus.

Does claim 13 fall into one of four of the statutory categories?  Yes.  The preamble of claim 13 recites an information processing method, and the body of the claim 13 positively recites a series of method steps.  Therefore, claim 13 is directed to a process.

Does claim 14 fall into one of four of the statutory categories?  Yes.  The preamble of claim 14 recites a non-transitory computer readable medium operatively coupled to a computer to cause the computer to perform a series of steps.  The body of claim 14 positively recites the series of steps performed by the computer.  Therefore, claim 14 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 – 3, 9, 13 and 14 recite a judicial exception?  Yes.  The claims recite the limitations of determining one or more sections of the moving route are automatic driving sections of the mobile body, based on the corrected adaptation coefficients of the plurality of the sections included in the moving route; setting the adaptation coefficient, based on a calculation element including at least any one of a frequency of occurrence of overrides occurring during automatic driving, a frequency of occurrence of communication between the mobile body or a driver of the mobile body and an outside of the mobile body, a frequency of occurrence of transfer of authority from automatic driving to manual driving, and a frequency at which an accuracy of location estimation of the mobile body is a predetermined threshold or less; setting the adaptation coefficient for each classification based on the information; and selecting one of the plurality of moving routes, based on the statistical processing value of each of the plurality of moving routes.  The determining, setting and selecting limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at least one memory storing instructions; and at least one processor coupled to the at least one memory” nothing in the claim precludes the determining, setting and selecting steps from practically being performed in the human mind.  For example, but for the “at least one memory storing instructions; and at least one processor coupled to the at least one memory” language, the claims encompass the user manually determining one or more sections of the moving route are automatic driving sections of the mobile body, based on the corrected adaptation coefficients of the plurality of the sections included in the moving route; setting the adaptation coefficient, based on a calculation element including at least any one of a frequency of occurrence of overrides occurring during automatic driving, a frequency of occurrence of communication between the mobile body or a driver of the mobile body and an outside of the mobile body, a frequency of occurrence of transfer of authority from automatic driving to manual driving, and a frequency at which an accuracy of location estimation of the mobile body is a predetermined threshold or less; setting the adaptation coefficient for each classification based on the information; and selecting one of the plurality of moving routes, based on the statistical processing value of each of the plurality of moving routes.   As such, these limitations are mental processes.

Step 2A – Prong 2
Do claims 1 – 3, 9, 13 and 14 integrated the judicial exception into a practical application?  No.  Claims 2, 3 and 9 do not recite any additional elements; claims 1, 13 and 14, however, recites three additional elements: acquiring route information indicating a moving route of a mobile body, the moving route comprising a plurality of sections; obtaining, from a storage, an adaption coefficient of automatic driving for each section of the plurality of sections of the moving route indicated by the route information, the storage storing the adaptation coefficient of automatic driving set for each section and indicating whether or not stable automatic driving is possible for each section; and correcting the adaption coefficient of automatic driving for each section based on information on characteristics of the mobile body.  The obtaining and acquiring steps performed by the at least one processor and memory combination are recited at a high level of generality (i.e., as a general processing means of gathering an electronic representation of route information indicating a moving route of a mobile body and an adaption coefficient of automatic driving for each section of the plurality of sections of the moving route indicated by the route information), and amount to mere data gathering, which is a form of insignificant extra-solution activity.
The correcting step performed by the at least one processor and memory combination is also recited at a high level of generality (i.e., as a generic processing means of performing a generic computer function of processing data), and amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims, therefore, are directed to the abstract idea.

Step 2B 
Do claims 1 – 3, 9, 13 and 14 provide an inventive concept?  No.  As discussed 
with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims  1 – 3, 9, 13 and 14 are ineligible.

Dependent claims 4 – 8 and 10 – 12 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, claims 4 – 8 and 10 – 12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0107216 A1 to Beaurepaire et al. (herein after “Beaurepaire et al. publication").
As to claims 1, 13 and 14,
the Beaurepaire et al. publication discloses an information processing device (122)(see ¶101) comprising: 
at least one memory storing instructions (see ¶101); and 
at least one processor coupled to the at least one memory (see ¶101), the at least one processor being configured to execute the instructions to: 
acquire route information indicating a moving route of a mobile body, the moving route comprising a plurality of sections (see ¶24); 
obtain, from a storage, an adaption coefficient of automatic driving for each section of the plurality of sections of the moving route indicated by the route information, the storage storing the adaptation coefficient of automatic driving set for each section and indicating whether or not stable automatic driving is possible for each section (see Fig. 2 and ¶25 – ¶32); 
correct the adaption coefficient of automatic driving for each section based on information on characteristics of the mobile body (see Fig. 2 and ¶25 – ¶32); and 
determine one or more sections of the moving route are automatic driving sections of the mobile body, based on the corrected adaptation coefficients of the plurality of the sections included in the moving route (see Fig. 2 and ¶25 – ¶32).

As to claim 4, 
the Beaurepaire et al. publication discloses the at least one processor being further configured to execute the instructions to communicate with an external device provided with the adaptation coefficient storage unit through an external network of the mobile body and acquire the adaptation coefficient. (See Fig. 1.) 

As to claim 5, 
the Beaurepaire et al. publication discloses the storage being further provided.  (See Fig. 1.) 


As to claims 6 and 7, 
the Beaurepaire et al. publication discloses the at least one processor being further configured to execute the instructions to display the moving route on a display device in a state in which the automatic driving section of the mobile body is identifiable. (See Fig. 7 and ¶114, where “[the] mobile device 122 show detailed maps on displays outlining the route, the types of maneuvers to be taken at various locations along the route, locations of certain types of features, and so on”.)
As to claims 8 and 9, 
the Beaurepaire et al. publication discloses the at least one processor being 
further configured to execute the instructions to: calculate a statistical processing value obtained by statistically processing the adaptation coefficients of a plurality of sections included in the moving route indicated by the route information, and cause the display device to display the statistical processing value of the moving route together with the moving route; and the at least one processor is further configured to execute the instructions to: in a case where a plurality of the moving routes are obtained, select one of the plurality of moving routes, based on the statistical processing value of each of the plurality of moving routes.  (See ¶25 – ¶32 and ¶114.)

As to claims 10 – 12, 
the Beaurepaire et al. publication discloses the at least one processor being further configured to execute the instructions to control information to be output in the mobile body, based on the adaptation coefficient set for each section included in the moving route, while traveling on the moving route; the at least one processor is further configured to execute the instructions to output a predetermined message, in a case where the mobile body approaches a position within a predetermined distance from a point where the adaptation coefficient set for each section included in the moving route is a reference value or less; the at least one processor is further configured to execute the instructions to output information on contents to be noted in a section following the point, together with the predetermined message.  (See ¶25 – ¶32.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5 and 7- 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and 8 – 12 of U.S. Patent No. 11,243,534 (herein after “Pat. No. ‘534”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Instant claim 1 corresponds to claims 1 and 6 of Pat. No. ‘534.  
Instant claim 1 and 2 corresponds to claim 1 of Pat. No. ‘534.
Instant claim 3 corresponds to claim 3 of Pat. No. ‘534.
Instant claim 4 corresponds to claim 4 of Pat. No. ‘534.
Instant claim 5 corresponds to claim 5 of Pat. No. ‘534.
Instant claim 7 corresponds to claim 8 of Pat. No. ‘534.
Instant claim 8 corresponds to claim 9 of Pat. No. ‘534.
Instant claim 9  corresponds to claim 10 of Pat. No. ‘534.
Instant claim 10 corresponds to claim 11 of Pat. No. ‘534.
Instant claim 11 corresponds to claim 12 of Pat. No. ‘534.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666